Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119€, 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 61668744, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The Provisional Application does not provide support for the claimed “wherein at least one round hollow coring needle of the plurality of round hollow coring needles has an inner diameter between about 0.2 mm and about 0.5 mm” as recited in independent claim 26 and its dependents, the limitation of “wherein at least one round hollow coring needle of the plurality of round hollow coring needles has an inner diameter between about 0.2 mm and about 0.5 mm” as recited in independent claim 38 and its dependents, and the recited “wherein at least one round hollow coring needle of the plurality of round hollow coring needles has an inner diameter between about 0.2 mm and about 0.5 mm” as recited in independent claim 44 and its dependents. As such, the earliest priority date that can be afforded the instant claims is the priority date of the PCT filed 7/5/2013. See parent application 15/678959 Nonfinal of 8/15/2019 p. 4-5 and Patent Board Decision of 2/26/2021 p. 4-5 which agreed with this conclusion.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
skin compression arrangement in claims 26, 43, 45; structure found in instant specification [0018].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 26-30, 37 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Levinson (US 20160095592 A1; Provisionally filed 5/3/2013).
Regarding claim 26, Levinson teaches a system for producing a cosmetic effect in skin tissue ([0002]), the system comprising:
a plurality of round hollow coring needles configured to form a plurality of holes in a treatment region of the skin tissue ([0006]; [0055] “cylindrical geometry” “one or more hollow needles”; [0231]; [0236]), and
a skin compression arrangement configured to produce and maintain a compressive stress over at least one portion of the treatment region after the plurality of holes are formed (Fig. 7; [0246]), and
wherein at least one round hollow coring needle of the plurality of round hollow coring needles has an inner diameter between about 0.2 mm and about 0.5 mm ([0058]; [0231]).
Regarding claim 27, Levinson teaches wherein the system is configured to generate holes in the treatment region that extend from a surface of the skin tissue into a dermal layer of the skin tissue (Fig. 7; [0229] “depth of the epidermal and dermal layers can vary”) and remove skin tissue at an areal fraction of the treatment region between about 5% and 50% ([0227]).
Regarding claim 28, Levinson teaches wherein at least one of the round hollow coring needles of the plurality of round hollow coring needles is structured to form a hole that extends from the surface of the skin tissue through the entire dermal layer of the skin tissue in the treatment region (Fig. 7-8; [0229] “the tissue portion has a length that corresponds to a typical total depth of the skin layer (e.g., epidermal and dermal layers)”).
Regarding claim 29, Levinson teaches wherein the plurality of round hollow coring needles includes a number of round hollow coring needles between 2 and 50 ([0236]).
Regarding claim 30, Levinson teaches wherein the areal fraction of skin tissue to be removed from the treatment region is determined by at least one of the number of round hollow coring needles included in the plurality of round hollow coring needles ([0228] “The pattern…by using an apparatus having one or more…tubes with differing lengths, widths, or geometries that are arranged in a particular density or spacing pattern”; [0236]-[0237]) or the inner diameters of the plurality of round hollow coring needles ([0228] “The pattern…by using an apparatus having one or more…tubes with differing lengths, widths, or geometries that are arranged in a particular density or spacing pattern”; [0231]).
Regarding claim 37, Levinson teaches wherein the skin compression arrangement includes a stretch film applicator configured to adhere a stretch film over the treatment region (Fig. 9; [0187]; [0189]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson as applied to claim 26 above, in view of Elkins (US 20080183164 A1; 7/31/2008).
Regarding claim 31, Levinson does not teach a handpiece having a lower surface configured to be placed against the skin tissue in the treatment region, wherein the plurality of round hollow coring needles are affixed to a substrate configured to be movable relative to and through the lower surface of the handpiece. However, Elkins teaches in the same field of endeavor ([0019]; [0135]) a handpiece having a lower surface configured to be placed against the skin tissue in the treatment region (Fig. 8A-8C; [0047]; [0141]-[0142]), wherein the plurality of round hollow coring needles are affixed to a substrate configured to be movable relative to and through the lower surface of the handpiece (Fig. 12; [0111]; [0110]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Levinson to include this feature as taught by Elkins because this enables control over the delivery of the needles and covers the needles when not in use to inhibit needle-stick injuries ([0111]).
Regarding claim 32, in the combination of Levinson and Elkins, Elkins teaches wherein the plurality of round hollow coring needles are provided as a single unit that is configured to be removably attachable to the handpiece (Fig. 8A-8C; [0108] “replaceable needle assembly”; [0110] “replaceable needle assemblies”). The combination of Levinson and Elkins does not teach the substrate is part of the single unit, however, Elkins does teach skin engaging surface which reads on the substrate as explained above regarding claim 31 (Fig. 12; [0111]). It would be obvious to make the substrate and needles integrated together as a single unit; MPEP 2144.04 making integral.
Regarding claim 33, the combination of Levinson and Elkins does not teach explicitly teach further comprising a plurality of single units including a first single unit and a second single unit, wherein the first single unit is configured to remove skin tissue at an areal fraction of the treatment region greater than the second single unit. However, Elkins does teach the use of different needle assemblies with differing numbers of needles ([0110]) with a variety of different patterns and needle sizes (Fig. 8A-8C; [0062]). Levinson teaches different areal fractions that are defined by needle pattern and sizes ([0227]-[0228]). It would be obvious for a person of ordinary skill in the art to use different single units with first single unit is configured to remove skin tissue at an areal fraction of the treatment region greater than the second single unit since this is a results-effective-variable as taught by Levinson and Elkins; a person of ordinary skill in the art would choose the appropriate treatment with the appropriate needle arrays via routine optimization; MPEP 2144.05.

Claim(s) 34, 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson and Elkins as applied to claim 31 above, and further in view of Westbye (US 20050020979 A1; 1/27/2005).
Regarding claim 34, the combination of Levinson and Elkins teaches moving the plurality of round hollow core needles and the substrate relative to the lower surface of the handpiece (Elkins Fig. 12; [0111]; [0110]). The combination of Levinson and Elkins does not teach an actuator handle to make this movement. However, Westbye teaches in the same field of endeavor (Abstract) an actuator handle (Fig. 2, 122; Fig. 3A-Fig. 4; Fig. 8, 818; [0040]-[0041]; [0060]-[0061]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Levinson and Elkins to include this feature as taught by Westbye because this enables automatic control of the needle delivery for improved safety ([0019]).
Regarding claim 36, the combination of Levinson, Elkins, and Westbye teaches wherein the actuator handle is configured to activate the skin compression arrangement (Levinson Fig. 8-9; [0205]-[0206]; the reference is teaching depositing a microclosure which reads on “skin compression arrangement” along with the needle, and so the actuation of needle as explained above regarding claim 34 also actuates the skin compression arrangement as cited). 

Claim(s) 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson, Elkins, and Westbye as applied to claim 34 above, and further in view of Angel (US 20030083645 A1; 5/1/2003).
Regarding claim 35, the combination of Levinson, Elkins, and Westbye does not teach wherein the actuator handle is configured to withdraw the plurality of round hollow coring needles from the skin tissue when activated. However, Angel teaches in the same field of endeavor (Fig. 4-4A; [0011]) wherein the actuator is configured to withdraw the plurality of round hollow coring needles from the skin tissue when activated ([0013]; [0017]; [0019]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Levinson, Elkins, and Westbye to have the actuator handle be reversible and withdraw the needles from the body as taught by Angel because this enables control of the needle array ([0013]); see MPEP 2144.04 Reversal of Parts.

Claim(s) 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson (US 20160095592 A1; Provisionally filed 5/3/2013) in view of Elkins (US 20080183164 A1; 7/31/2008).
Regarding claim 38, Levinson teaches a system for producing a cosmetic effect in skin tissue ([0002]).
Levinson does not teach a handpiece,
and
a plurality of single units, each single unit including a plurality of round hollow coring needles affixed to a substrate and configured to be removably coupled to the handpiece and form a plurality of holes in a treatment region of the skin tissue.
However, Elkins teaches in the same field of endeavor ([0019]; [0135]) a handpiece (Fig. 8A-8C; [0047]; [0141]-[0142]), and
a plurality of round hollow coring needles affixed to a substrate (Fig. 8A-8C; [0047]; [0141]-[0142]) and configured to be removably coupled to the handpiece (Fig. 8A-8C; [0108] “replaceable needle assembly”; [0110] “replaceable needle assemblies”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Levinson to include this feature as taught by Elkins because this enables control over the delivery of the needles and covers the needles when not in use to inhibit needle-stick injuries ([0111]).
The combination of Levinson and Elkins does not teach explicitly teach a plurality of single units, each single unit including a plurality of round hollow coring needles affixed to a substrate. Elkins teaches wherein the plurality of round hollow coring needles are provided as a single unit that is configured to be removably attachable to the handpiece (Fig. 8A-8C; [0108] “replaceable needle assembly”; [0110] “replaceable needle assemblies”). The combination of Levinson and Elkins does not teach the substrate is part of the single unit, however, Elkins does teach skin engaging surface which reads on the substrate as explained above (Fig. 12; [0111]). It would be obvious to make the substrate and needles integrated together as a single unit; MPEP 2144.04 making integral. 
The combination of Levinson and Elkins teaches plurality of single units (Elkins Fig. 8A-8B; [0110]; [0062]) and form a plurality of holes in a treatment region of the skin tissue (Levinson [0006]; [0055] “cylindrical geometry” “one or more hollow needles”; [0231]; [0236]; Elkins Fig. 8A-8B; [0110]; [0062]), and
wherein at least one round hollow coring needle of the plurality of round hollow coring needles has an inner diameter between about 0.2 mm and about 0.5 mm (Levinson [0058]; [0231]).
Regarding claim 39, the combination of Levinson and Elkins teaches wherein the plurality of round hollow coring needles on each single unit of the plurality of single units includes a number of round hollow coring needles between 2 and 50 (Levinson [0236]).
Regarding claim 40, the combination of Levinson and Elkins does not teach explicitly teach wherein the plurality of single units includes a first single unit and a second single unit, and
wherein at least one of the number of round hollow coring needles in the first single unit is greater or less than the number of round hollow coring needles in the second single unit or an average of the inner diameters of the plurality of round hollow coring needles in the first single unit is larger or smaller than an average of the inner diameters of the plurality of round hollow coring needles in the second single unit.
However, Elkins does teach the use of different needle assemblies with differing numbers of needles ([0110]) with a variety of different patterns and needle sizes (Fig. 8A-8C; [0062]). Levinson teaches different areal fractions that are defined by needle pattern and sizes ([0227]-[0228]). It would be obvious for a person of ordinary skill in the art to use different single units wherein at least one of the number of round hollow coring needles in the first single unit is greater or less than the number of round hollow coring needles in the second single unit or an average of the inner diameters of the plurality of round hollow coring needles in the first single unit is larger or smaller than an average of the inner diameters of the plurality of round hollow coring needles in the second single unit since this is a results-effective-variable as taught by Levinson and Elkins; a person of ordinary skill in the art would choose the appropriate treatment with the appropriate needle arrays via routine optimization; MPEP 2144.05.
Regarding claim 41, the combination of Levinson and Elkins teaches wherein the handpiece includes a lower surface configured to be placed against the skin tissue in the treatment region (Elkins Fig. 12; [0111]; [0110]), and
wherein a single unit of the plurality of single units coupled to the handpiece is configured to be movable relative to and through the lower surface of the handpiece (Elkins Fig. 12; [0111]; [0110]).

Claim(s) 42-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson and Elkins as applied to claim 38 above, and further in view of Westbye (US 20050020979 A1; 1/27/2005).
Regarding claim 42, the combination of Levinson and Elkins teaches moving a single unit of the plurality of single units coupled to the handpiece relative to the handpiece (Elkins Fig. 12; [0111]; [0110]). The combination of Levinson and Elkins does not teach an actuator handle to make this movement. However, Westbye teaches in the same field of endeavor (Abstract) an actuator handle (Fig. 2, 122; Fig. 3A-Fig. 4; Fig. 8, 818; [0040]-[0041]; [0060]-[0061]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Levinson and Elkins to include this feature as taught by Westbye because this enables automatic control of the needle delivery for improved safety ([0019]).
Regarding claim 43, the combination of Levinson, Elkins, and Westbye teaches wherein the actuator handle is further configured to activate a skin compression arrangement that is configured to produce and maintain a compressive stress over at least one portion of the treatment region after the plurality holes are formed (Levinson Fig. 9; [0187]; [0189]; [0205]-[0206]; the reference is teaching depositing a microclosure which reads on “skin compression arrangement” along with the needle, and so the actuation of needle as explained above regarding claim 42 also actuates the skin compression arrangement as cited).

Claim(s) 44-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levinson (US 20160095592 A1; Provisionally filed 5/3/2013) in view of Elkins (US 20080183164 A1; 7/31/2008) and further in view of Westbye (US 20050020979 A1; 1/27/2005).
Regarding claim 44, Levinson teaches a system for producing a cosmetic effect in skin tissue ([0002]).
Levinson does not teach a handpiece, and
a plurality of round hollow coring needles affixed to a substrate and configured to be removably coupled to the handpiece. However, Elkins teaches in the same field of endeavor ([0019]; [0135]) a handpiece (Fig. 8A-8C; [0047]; [0141]-[0142]), and
a plurality of round hollow coring needles affixed to a substrate  (Fig. 8A-8C; [0047]; [0141]-[0142]) and configured to be removably coupled to the handpiece (Fig. 8A-8C; [0108] “replaceable needle assembly”; [0110] “replaceable needle assemblies”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Levinson to include this feature as taught by Elkins because this enables control over the delivery of the needles and covers the needles when not in use to inhibit needle-stick injuries ([0111]).
The combination of Levinson and Elkins teaches form a plurality of holes in a treatment region of the skin tissue (Levinson [0006]; [0055] “cylindrical geometry” “one or more hollow needles”; [0231]; [0236]; Elkins Fig. 8A-8B; [0110]; [0062]).
The combination of Levinson and Elkins teaches moving the plurality of round hole coring needles and the substrate relative to the handpiece (Elkins Fig. 12; [0111]; [0110]). The combination of Levinson and Elkins does not teach an actuator handle to make this movement. However, Westbye teaches in the same field of endeavor (Abstract) an actuator handle (Fig. 2, 122; Fig. 3A-Fig. 4; Fig. 8, 818; [0040]-[0041]; [0060]-[0061]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Levinson and Elkins to include this feature as taught by Westbye because this enables automatic control of the needle delivery for improved safety ([0019]).
In the combination of Levinson, Elkins, and Westbye, Levison teaches wherein at least one round hollow coring needle of the plurality of round hollow coring needles has an inner diameter between about 0.2 mm and about 0.5 mm (Levinson [0058]; [0231]).
Regarding claim 45, the combination of Levinson, Elkins, and Westbye teaches wherein the actuator handle is further configured to activate a skin compression arrangement that is configured to produce and maintain a compressive stress over at least one portion of the treatment region after the plurality holes are formed (Levinson Fig. 9; [0187]; [0189]; [0205]-[0206]; the reference is teaching depositing a microclosure which reads on “skin compression arrangement” along with the needle, and so the actuation of needle as explained above regarding claim 44 also actuates the skin compression arrangement as cited).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792